DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 6, 11-13, 15-17, 22-23, 25-26 and 29-30 are allowable. The restriction requirement between Group I and II and species a-d , as set forth in the Office action mailed on 6/7/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I and II and species a-d is fully withdrawn.  Claims 9, 19-20 and 34-35, directed to non-elected group and/or species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Darla Graff on 10/7/2021.

The application has been amended as follows: 
	Claims 17, 34 and 35 are rewritten as follow:
17. An inverse emulsion copolymer composition according to claim 15, characterised in that the base is selected from sodium hydroxide, potassium hydroxide or ammonium hydroxide.

34. A process for preparing an inverse emulsion copolymer composition as claimed in claim 1, which process comprises forming a water-in-oil emulsion of a monomer composition which contains monomers (A)(i), (A)(ii) and, optionally, (A)(iii), and subjecting the monomer composition to inverse emulsion polymerisation in the presence of carrier oil component (C) and surfactant (D)(i) to form a cross-linked hydrophilic polyelectrolyte copolymer (A’), characterised in that 75% to 100% of the carrier oil component comprises farnesane; and adding a surfactant D(ii) to provide the inverse emulsion copolymer composition.

35. A process according to claim 34, which comprises:
 dissolving monomers (A)(i), (A)(ii) and, optionally, (A)(iii) in aqueous solution;
combining the aqueous solution with carrier oil component (C) and surfactant (D)(i) to form a water-in-oil emulsion;
performing free radical polymerisation to form a cross-linked hydrophilic polyelectrolyte copolymer (A’) in the inverse emulsion; and
adding a surfactant (D)(ii) to provide an inverse emulsion copolymer thickener.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613